Plaintiff in error asks a rehearing of so much of the judgment of this court as affirms the judgment of the Court of Civil Appeals in favor of Shain, and seeks to make it appear from the statement of facts, in connection with an agreement now filed in this court, that Shain in fact claimed under Fisher, as did the other defendants. We have critically examined the statement in the record and are confirmed in our first conclusion that, as there written, it does not show the fact in question. The agreement of counsel for both parties now filed is to the effect that the fact was shown in the trial below that Shain claimed under Fisher, and that the present condition of the record was due to their misunderstanding of the effect of the language used in preparing the statement of facts. But the judgments of this court must be based upon facts appearing in the record of the trial below and not upon such agreements. Since, however, the judgment of the Court of Civil Appeals was reversed for other reasons, this court may either render final judgment, when the facts warrant, or remand the cause as justice may require; and we think that, under the circumstances, it becomes proper to remand the cause for a new trial between plaintiff and the defendant Shain, and that our previous judgment be modified to this extent but no further.
We find nothing in the motion of defendant in error to change our former opinion.
Reversed and remanded.